Waite, J.
We have had occasion, in several recent cases, to consider the question, whether a private individual can sustain a bill in equity, for an injunction against a public nuisance in navigable waters. Bigelow v. Hartford Bridge Company, 14 Conn. R. 565. O’Brien v. Norwich and Worcester Rail-Road Company, 17 Conn. R. 372. Seeley v. Bishop, 19 Conn. R. 135. And we held, that such relief will not be granted, unless it appears, that the party complaining will sustain a special or peculiar damage-an injury distinct from that done to the public at large. But on the other hand, it was conceded, that if such damage would accrue, the relief might be granted. Indeed, such now seems to be the well recognised rule in equity, especially where the object is to prevent some irreparable injury, for *121which, under the circumstances of the case, the law cannot afford adequate remedy. City of Georgetown v. Alexandria Canal Company, 12 Peters, 98. Corning v. Lovoere, 6 Johns. Ch. R. 439. Crowder v. Tinkler, 19 Ves. 616. 2 Sto. Eq. 203, 4. Eden on Injunc. 162.
In the present case, the committee have found, that the plaintiffs are the owners of a valuable wharf in the harbour of New-London ; that the dock, on the North side of it, is a very safe and convenient one, much frequented by vessels ; and that the business done at the wharf, is principally with vessels lying upon the North side of it. The defendant, at the time of commencing the suit, was about creating an obstruction, which would exclude the access of all vessels to that dock, and to that side of the wharf.
If he be permitted to do this, a serious and irreparable injury will be done to the property of the plaintiffs. A convenient dock will be destroyed, and the value of the wharf greatly impaired. The obstruction complained of, would manifestly be a public nuisance, and the injury clearly entitles the plaintiffs to the relief they seek.
It has, however, been claimed, that the defendant, as owner of land adjoining navigable waters, has the exclusive right of wharfage in front of his land; and that the piles which he intended to drive, would be within the limits of that right. East-Haven v. Hemingway, 7 Conn. R. 203. But the committee have not found, that the acts complained of, would be done in the exercise of that right. Hence, it becomes unnecessary to enquire, whether the facts reported by them show that the defendant has the right of wharfing in the line in which the piles were about to be driven ; a claim denied on the part of the plaintiffs. For we are entirely satisfied, that the contemplated obstruction, whether placed in front of the defendant’s land or not, would be a public nuisance, and may be treated as such.
The law conferring upon individuals the right of building wharves in front of their lands, in navigable waters, does not confer an unlimited privilege, but annexes this qualification, that such wharves do not improperly impede the public navigation. When this is done, they become public nuisances. 7 Conn. R. 202.
The object of the law is, to benefit commerce and facilitate *122the loading and unloading of ships, and not for the purpose of destroying neighbouring docks and wharves. The King v. Russell & al., 4 B. & Cress. 566. (13 E. C. L. 254.) The King v. Ward, 4 Adol. & Ell. 384. (31 E. C. L. 92.) The King v. Tindall & al., 6 Adol. & Ell. 143. (33 E. C. L. 26.) Regina v. Randall, 1 Car. & Marsh. 496. (41 E. C. L. 272.)
As the defendant, upon the report of the committee, has failed to justify the acts he was about to perform, we advise the superior court to grant the prayer of the plaintiffs’ bill, and decree a perpetual injunction.
In this opinion the other Judges concurred.
Decree for plaintiffs.